 In the Matter Of MAGNOLIA PETROLEUM COMPANYandOIL WORKERSINTERNATIONAL UNION, LOCALS Nos. 280 AND 378Case No. C-1254.Decided January 8, 1940OilRefinery Industry-Interference,Restraint,and Coercion:anti-unionstatements to employees;maintenance of employee representation plan-Cons-pang-Dominated Union:domination of and interference with formation and ad-ministration;suggestion that employee representation plan be continued ; grantof concessions to alleged company union not indicative of independence;electionagreement relating to two of the respondent's nine districts involved in the pro-ceding, participated in by agents of the Board,given effect as to the two dis-tricts; disestablished in remaining districts as agency for collective bargaining-Discrimination:charges of,dismissed.Mr. Hare C. Duncan,for the Board.MohuncCElliott,byMr. George E. Elliott,ofWashington, D. C.,andMr. W. H. Francis, M11r. Walace Hawkins,andMr. Ross Madole,ofDallas, Tex., andBlakeney, Wallace, BrowncfiBlakeney,byMr. W.R.WallaceandMr. Russell Surles,of Oklahoma City, Okla., for therespondent.dir.Maurice DalyandMr. R. H. Stickel,of Tulsa, Okla., for theUnion.Mr. Don Anderson,of Oklahoma City, Okla., for the Intervenor.dlr. Frederr4ck, R. Levinstone,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the Oil WorkersInternational Union, Locals Nos. 280 and 378,hereincalled the Union,the National Labor Relations Board, herein called the Board, byEdwin A. Elliott, Regional Director for the Sixteenth Region, (FortWorth, Texas), issued its complaint dated November 25, 1938, againstMagnolia Petroleum Company, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.19 N. L.R. B., No. 24.184 MAGNOLIA PETROLEUM COMPANY185With respect to the unfair labor practices, the complaint allegedin substance that during July 1937, the respondent discharged JamesA. Mullennax and subjected other of its employees in its Stonewalldistrict in Oklahoma to discriminatory transfers because they joinedand assisted the Union, thereby discriminating in regard to their hireand tenure of employment and discouraging membership in theUnion"; that the respondent through its officers, agents, and personsacting in its behalf, dominated and interfered with the formationand administration of, and contributed support to, a labor organi-zation in the State of Oklahoma known as the Magnolia Productionand Shop Department Employees Association, herein called the As-sociation ; that the respondent discouraged its employees frombecoming or remaining members of the Union; and that by these andother acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 oftheAct.On December 2, 1938, the respondent filed its answeradmitting certain allegations of the complaint but traversing othersand making certain allegations by way of an affirmative defense.Pursuant to notice, a hearing was held at Drumright, Oklahoma,from December 12 through 19, 1938, before Henry J. Kent, the TrialExaminer duly designated by the Board.All the parties were repre-sented by counsel, participated in the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the opening. of thehearing the Association moved to intervene in the proceedings.Leave to intervene was granted but only in so far as its interestswere affected by the proceeding.During the course of the hearingthe Trial Examiner ruled on various motions and on objections tothe admission of evidence.The Board has reviewed the rulings of theTrial Examiner at the hearing and finds that no prejudicial errorswere committed.The rulings are hereby affirmed. The TrialExaminer also reserved rulings on several motions.On April 10, 1939, the Trial Examiner filed an Intermediate Reportin which he found that the respondent had not engaged in unfairlabor practices within the meaning of Section 8 (3) of the Act andthat the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and (2) andSection 2 (6) and (7) of the Act.He accordingly recommended thatthe respondent cease and desist therefrom and that it cease givingrecognition to, and disestablish the Association as, the collectivebargaining representative for any of its employees in the State ofOklahoma.Thereafter, the respondent and the Association filed.exceptions to the Intermediate Report and, following due notice toall parties, presented oral argument before the Board in Washington, 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. C., on October 12, 1939.The Board has considered the exceptionsto the Intermediate Report and, except as they are consistent withthe finding s, conclusions, and order below, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THERESPONDENTMagnolia Petroleum Company, a Texas corporation,is 'a sub-sidiary of Socony-Vacuum Oil Company,Inc., and is capitalized at$125,000,000.It is engaged in oil refining and otheractivitiespeculiar to the oil industry -including the operation of producingv. ellsand wholesale distributingstations.It owns a subsidiaryknown as the Magnolia Pipe Line Company whichoperatespipe-linecarriersin'the States of Texas, Oklahoma; Arkansas,and Louisiana.The' production division' of Magnolia Petroleum Company is com-posed of 8 shop districts and 28 production districts, 9 of the latterbeing in Oklahoma.Approximately 25 per cent of the crude oil received at the re-spondent's refineries during the first 11 months of 1938 came' fromStates 'other than the State in which said 'refineriesare located.During the same period the respondent produced in its 9 Oklahomaproduction districts approxinia.tely 8,115,000 barrels of crude oil,of which it transported approximately 7,028,000 into States of theUnited States other than the State of Oklahoma.The finished petroluem products of said refineries are shipped viarail, truck, and sea carrier.During the period from January 1 toDecember 1, 1938, the respondent sold or caused to be transportedapproximately 81 per cent of the finished products processed at itsrefineriesto States of the United States other than the State inwhich said refineries are located.The respondent's sales duringthis period exceeded $47,110,000.It.employs approximately 4,000employees.II.THE ORGANIZATIONS INVOLVEDThe Oil Workers International Union, Locals Nos.280 and 378,affiliatedwiththe Congress of Industrial Organizations, are labororganizations admitting to membership all production and main-tenance employees of the respondent excluding clerical and super-visory employees.The Magnolia Production and Shop Department Employees Asso-ciation is an unaffiliated labor organization admitting to membershipemployees of the respondent,excluding supervisory employees. MAGNOLIA PETROLEUM COMPANY187III.THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercionImmediately preceding the adoption of the Petroleum Code underthe National Industrial Recovery Act, in the summer of 1933, therespondent initiated and fostered the "Employees Industrial Repre-sentation Plan," herein called the Plan.Under the terms of thePlan employee groups elected representatives from each of the 36geographical districts into which the respondent'soperations aredivided and the management appointed a representative for thesame district.The Plan was put in operation in substantially allof the districts, including two in Oklahoma where the respondenthad recognized the Union.,The Plan provided for an "advisorycommittee" of seven men . elected by the representatives at theirannual meeting.The committee members, who were elected on a;geographical basis, elected their own chairman and for the year1935-1936 they chose E. L. Coleman, who subsequently became amanagement representative.2The advisory committee meetings werefrequently held in the offices of the respondent's industrical relationsdepartment and its minutes were mimeographed and distributed bythe respondent to all the representatives.With the exception of meetings for the election of officers, allmeetings under the Plan were called by the respondent and were at-tended by management representatives.The Plan made no provisionfor dues and all expenses, including printing costs and travelingexpensesof the representatives, were paid by the respondent.Although the respondent recognized the Union under the Plan,it displayed a hostile attitude toward it.On one occasion, aboutApril 1, 1937, W. F. Sherman, superintendent of the respondent'sYale district, advised James Mullennax, an employee, to investigatecarefully before joining the Union and stated that "the Oil WorkersUnion was represented by fiveRussianJews."During a conferenceheld on July 13, 1937, to arbitrate his previous discharge, Mullennaxrequested the date of the hearing to be held in the matter and statedthat he desired to be represented by the union committee.E. N,Wilson, State superintendent of the respondent, replied, "Hell, no,I don't need no damn committee with me."The Trial Examiner found, in his Intermediate Report, that JohnTerrell, safety director for the Oklahoma Division, during a safetyaddress in the late spring of 1937 asked the men to "try the represent-'In these districts the Union designated the employee representative and participatedin the meetings held underthe Plan.s Apparently management representatives under the-Plan were not necessarily super-visory employees. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDative plana little longer."The respondent did not attempt to refuteor deny this testimony but contends that any possibleinference of apreferenceto be drawn thereby was dispelled by a subsequent addressof a superiorofficer,Mr. Proctor, who was superintendent of theOklahoma Division.Proctor, in reply to an employee's request forhis opinion as to the desirability of joining the Union or staying"with the company union," stated "Well, the Union was all right ifthey would keep politics out of it," * * * "There is no hurry tojoin it.You can join it at any time you want to, they will take your$2.00 at any times you want to give it to them. That I never haveknown of anybody being kept out of the Union."We do not believe that the disparaging effect of Terrell's statementwas dispelled by Proctor's remark.We find that the respondent bythe above-described acts and statements of its supervisory employeesand its maintenanceof the Plan interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The f ormatio'n o l the AssociationShortly after the constitutionality of the Act was sustained by theSupreme Court of the United States on April 12, 1937, M. J. Norrell,head of the respondent's industrial relations department, called ameeting of the Plan's advisory committee.At this meeting, held inNorrell's office on April 29, dissatisfaction was expressed with themanagement's participation in the Plan and a resolution was adoptedto recommend to the general representatives that management repre-sentation be discontinued.3The minutes of this meeting were mimeo-graphed and distributed by the respondent to all the representatives.Within 2 weeks of this meeting a letter of the respondent's president,D. A. Little, outlining the respondent's labor policies was enclosedin each employee's pay envelope and published in the respondent'smagazine, "Magnolia News."After reviewing the respondent'srecord of collective bargaining, the letter stated :The law prohibits the employer from interfering with, re-straining or coercing employees in the free exercise of their rightto join such organizations or from discriminating against themby reason of such membership.The company has not in thepast, nor will it in the future knowingly violate any of theseprovisions.It has been the purpose of the Company, and thesame policy still prevails, to leave such matters to the will of theemployee as to what type of representation he wishes. The3The resolution of April 29 also changed the name of the "advisory committee" to"executive committee." MAGNOLIA PETROLEUM COMPANY189C. I. 0., the A. F. of L.,your present Employees' RepresentationPlan, or any, similar organization is -a "labor organization" withinthe meaning and protection of the law.4One month after the publication of Little's letter the respondentcalled a meeting of the employee and management representativesunder the Plan.At this meeting, held on July 13 in the "clubroom"of the Magnolia Building in Oklahoma City, Norrell expressed hisappreciation for the friendly relations that had prevailed under thePlan.According to Jeff Bowker, an employee, Norrell thenexplained that:***they would have to abandon the company union,(the Plan) and that the company had got up a little pamphlet,I think he called it The Red Horse Book as their agreement togo by for the employees, and he discussed this book paragraphby paragraph and told them owing to the Wagner Act that theycouldn't any longer pay the expenses of representatives andtransportation to the meetings; that they hated that as theydidn't mind paying the expenses, but it was outlawed, or wasagainst the law, or the Wagner Relations Act, and thereforethey would have to make some other arrangements;they wouldhave to form some kind of an organization of their own.5The respondent admits this version of the meeting to be correct.The employees' attention having been directed toward the elimina-tion of management representatives and the possibility of forminga new association to comply with the Act, several movements wereinstituted toward that end, none of which crystallized with the ex-ception of the one leading to formation of the Association.Afterthe circulation of Little's letter and Norrell's statement of July 13,John B. Matlock, a representative under the Plan, telephoned J. D.Hensley, Norrell's assistant, to determine what the respondent in-tended "to do then with our Plan of joint representation" (the Plan).Hensley avoided making a definite commitment as to the respondent'spolicy in relation to the Plan and replied, "Well, it is your baby andyou have to name it or raise it or something.We don't want tohave anything more to do with it." Subsequent to this call Matlocktook a leave of absence for a month to organize an independent or-ganization 6 and with the assistance of H. M. Van Buskirk, chairman' All italics herein added.a The TrialExaminer inhis Intermediate Report found that Norrell also stated thatthe employees"could continue along with the organization as set up under the Plan."The respondent excepts to this finding.We will resolve the doubt in favor of therespondent and accept the above version of the meeting which the respondent admitsto be correct."Matlock testifiedthat be was promptedto organizethe Association by Little's letter,Hensley's statement on the telephone,and becausehe "didn't like the tactics of theC. I. 0., that I took it upon myself to go out and organize a union of our own." 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the pipe-line executive committee and Vernon V. Bruce, chairmanof the Plan's executive committee, prepared a "covenant" or con-stitution for the new organization to supplant the Plan.The "Covenant" closely resembled the terms of the Plan. Itlimited membership in the Association to employees of the respondentand, like the Plan, provided that the representatives of the new as-sociation, known as Magnolia Production' and Shop DepartmentEmployees' Association should be elected from the various districtsinto which the respondent's business was divided. It further pro-vided that the Association's affairs should be directed by an executivecommittee of seven members to be elected by the general representa-tives.ArticleV, relating to the executive committee and otherofficers, provided :The representatives and members of the Executive Committeenow serving under a Plan of Joint Representation (the Plan)adopted August 18, 1933, shall succeed to their respective officesin this association for their unexpired terms or until theirsuccessors are elected and qualified.Article I provided that the employees "fully endorse the provisionsof the Statement of Industrial Relations Policies published by Mag-nolia Petroleum Company July 1, 1937."This statement, popularlyknown as the "Red Horse Book," provided for arbitration of in-dividual grievances but made the respondent's directors the finalarbiters in all matters.When the "Covenant" was completed on September 10 it wasmailed by Bruce and Matlock to all representatives on the Plan'smailing list together with explanatory letters suggesting that electionsfor representatives under the Association "Covenant" be held.Mostof the letters were written by Bruce.Bruce's letter stated :It is conceded that our Plan of Joint Representation (thePlan) is a legal agency of collective bargaining and no doubtwould be so determined by the National Labor Relations Board.However, it makes no provision for the raising of money or forthe payment of expenses necessary to its operation, and for thatreason, as well as others, it can no longer serve us to the bestadvantage.Many groups of employees have given study and thought tothe creation of a new plan or new structure of the old plan thatwould cure its defects.There is no doubt but that we all havebecome conscious of the benefits of collective bargaining throughour own efforts independent of any outside influence or agency, MAGNOLIAPETROLEUMCOMPANY191and we must perpetuate to ourselves those benefits through ourown action.Let me again urge on you the importance of immediate actionin this matter as it is my opinion that we cannot afford to leaveourselves without an agency of bargaining that will secure to usthe benefits we now have with our Company and those we canhope to secure for the future.*******Remember, the organization will have to be perfected beforethe first Friday in October in order that your group may electa representative, and as soon as a sufficient number of groupsadopt this Covenant, your Executive Committee will order theannual meeting of representatives.In accordance with the suggestion of Bruce and Matlock, the Planrepresentatives in a number of the districts called meetings at whichrepresentatives were elected to act under the Association "Covenant." 7Many of the representatives so elected had served as representativesunder the Plan.Although the Association's officers were not to be elected until themeeting of general representatives scheduled for October 22, Brucemailed a copy of the "Covenant" to Norrell in a letter dated October19, advising Norrell that the executive committees would meet onOctober 20 and 21 in Room 2, Baker Hotel, Dallas. Norrell andHensley were present at this meeting of the Plan's executive commit-tee and, according to the minutes, undertook to "explain to the groupthe legal interpretations as handed down by the National Labor Re-lations Board with regard to the carrying on of collective bargain-ing."The minutes further indicate that a list of the representativeselected under the Association. "Covenant" was sent to Norrell incompliance with the request previously made by him. Significantly,a resolution was adopted by the Plan executive committee authorizingthe expenditure of $350.34 of the "new" Association's funds so as toreimburseMatlock for salary lost and expenses incurred whileorganizing the Association.In addition to the foregoing, two principal items of business ofthe Plan's executive committee meeting of October 20 and 21 were (1)the preparation of the agenda for the October 22 meeting of generalrepresentatives elected under the Association "Covenant"; and (2)7The record is not clear how the representatives were elected in all districts,nor is itclear that elections actually were held in all districts.9 Bruce's letter purports to indicate that the executive committee was that of theAssociation.As noted above, however, no officers were elected under the Association"Covenant"until October 22 and the Association's organization was not perfected untilthat date. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe formulation of "Rules of Procedure" to govern the conduct ofthe Association.Rule 2 of the "Rules of Procedure" thus adoptedprovided :Since this Covenant fully endorses "The provisions of thestatement of Industrial Relations Policies published by theMagnolia Petroleum Company July 1, 1937," it is adopted asa rule of procedure by the Executive Committee that all localcomplaints, appeals, and arbitrations, shall be conducted astherein set forth.On October 22 the meeting of the general representatives electedunder .the Association "Covenant" was held as scheduled.Bruce,chairman of the Plan's executive committee, officiated at this meetingand "extended to all new andoldrepresentatives a cordial welcome."He then explained the "Rules of Procedure" adopted for the Associa-tion by the Plan's executive committee in the meeting of October20 and 21. A resolution was then adopted that members of theexecutive committee be elected according to geographic districts fol-lowing the. practice established under the Plan.At the afternoon session of the October 22 general meeting Norrelland Hensley, on invitation, discussed the "legal aspects of collectivebargaining."After Nowell reviewed the Act at length and advisedthe members of the respondent's continuous aim to comply with allexisting laws, the representatives elected executive committee mem-bers for the ensuing year.As previously noted, this committee,like its counterpart under the Plan, had seven members.G. S.Young, Guy A. Parrish, and J. S. Taylor, three of the seven, hadserved on the Plan's executive committee and John W. Jackson,formerly a management representative under the Plan, was electedchairman of the Association's executive committee.The participation of Norrell and Hensley in the Association'saffairs did not cease with the organizational meetings on October20, 21, and 22, 1937.The minutes of numerous executive committee,group, and district meetings thereafter show that either Hensley orNorrell was invited to discuss "the company's concept of collectivebargaining"' and that the executive committee meeting of December3, 1937, was held in either Hensley's or Norrell's office.In additionto discussing collective bargaining problems, Hensley, on one occa-sion, advised the members in response to a question that the law didnot require the Association to have a charter.The relation betweenthe Association and the respondent is well illustrated by an incident°The minutes of the following meetings record Hensley'sparticipation:Group meet-ings held in Oklahoma City,Oklahoma,February 17, 1938 ; Shreveport, Louisiana, March14, 1938; San Antonio, Texas,April 12, 1938;Abilene;Texas,April 22, 1938; jointmeeting held in Dallas,Texas,September 15, 1938. MAGNOLIA PETROLEUM COMPANY193recorded in the executive committee minutes of May 12, 1938, asfollows :On arrival of Mr. Hensley, Mr. Jackson requested him to sayanything he desired on matters that had been discussed in thevarious joint meetings.Mr. Hensley stated that the managementwas satisfied with the way Association was being conducted, andthat the Association, or any Employee Representative had neverbeen criticized for his actions in behalf of the men he represents.C. Conclusions with respect to the AssociationAfter the Supreme Court of the United States sustained the valid-ity of the Act, the respondent attempted to purge the Plan of theoutward manifestations of its domination while continuing the existence of some "independent" labor organization as representativeof its employees.Thus, it ostensibly withdrew from the Plan andceased its contribution of financial support.At the same time, how-ever, it indicated its desire that the employees be represented in thefuture by an organization similar to the one then in existence.Thispreferencewas cumulatively conveyed through the respondent'smimeographing and circulation of the executive committee resolutionto eliminate management representation from the Plan, the insertionin the employees' pay envelopes of Little's letter stating that the"present Employees' Representation Plan or any similar organiza-tion"was legal,10 and Norrell's suggestion on July 13 that theywould have to form an organization of their own.Any doubt thenstill remaining in Matlock's mind from these events was dispelledwhen Hensley told him that the Plan was "your baby and you haveto name it or raise it or something."While advising all its employees, through Little's letter; that thePlan was legal, the respondent frankly admitted to the Plan's leaders,that the Plan was illegal.The employee representatives having thus,been warned by Norrell in his speech of July 13, that the respondent'sparticipation in, and support of, the Plan was unlawful, were giventhe signal at that time to form an organization of their own.Wedo not believe that Norrell's speech can be accepted as, or was con-sidered by his audience to be, no more than an expression by therespondent of indifference to the form of labor organization to bechosen by its employees upon the abandonment of the Plan. In10The statement appears to give a definition of labor organization which would un-doubtedly include the Plan.In asserting that the Plan would be valid under the Act,the statement is clearly erroneous and misleading.In this respect it is interesting tonote that in 1934, the Petroleum Labor Policy Board in Case No. 2 of its reports fromFebruary 6, 1934, to March 13, 1935, declared the Plan to be company fostered andordered an election to be held among the employees to determine proper collective bar-gaining representatives. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDview of the respondent's disregard of the Act for almost 2 years,Norrell must have known that his statement would not be consideredas a mere suggestion but rather as a mandate and when severalemployees acting under this compulsive suggestion took steps toorganize the Association, the respondent made no effort to dispelthat belief ."LThe moving spirits in the formation of the Association were im-portant officers under the Plan.A former management representativewas elected chairman and three members of the executive committeeunder the Plan were reelected to the executive committee of the Asso-ciation.The organizers admittedly used the Plan mailing list to cir-cularize the Plan representatives urging them to have their respectivegroups under the Plan elect representatives under the "Covenant."The "Covenant" specifically provided for the continuation in office ofthe Plan representatives until the new representatives should be elected:and qualified:Acting under this provision, the Plan's "executive com-mittee" authorized the expenditure of funds of the "new" Association,prepared the agenda for the meeting of the general representatives andpurported to deal with the respondent as the officers of a "new" Asso-ciation by submitting a list of Association "approved representatives"to Norrell, prior to the first meeting of the representatives. Since thePlan was controlled by representatives, acting in conformity with therespondent's wishes, rather than by the rank and file of the employees,the leadership offered to the Association by the Plan's officers acquiresespecial significance in the development of the Association.Therecan be no doubt that by its acts the Plan committee was pursuing theoriginal intention of the Association's organizers that the Associationshould be a continuation of the Plan without the respondent's directparticipation and financial support.Such intention was fully ex-pressed in Bruce's letter recounting the "thought and study" that hadbeen given "to the creation of a new plan or new structure of the oldPlan that would cure its defects."It is unlikely that the Association would have been formed with solittle effort had not the identity of its proponents and the endorsementof the "Red Horse Book"12 in the "Covenant" conveyed the impressionUInMatter of Wheeling Steel CorporationandThe Amalgamated Association of Iron,Steel andTin Workers of North America, etc.,1N. L. R. B. 699, 709, we said:The power of an employer over the economic life of an employee is felt intenselyand directly . . .The employee is sensitive to each subtle expression of hostilityupon the part of one whose good will is so vital to him, whose power is so un-limited, whose action is so beyond appeal.1z It is asserted that the only possible element of control retained by the respondentover the Association in the "Covenant" was the provisionendorsingthe "Red HorseBook."At the oral argument, the respondent's counsel offered to post a notice informingthe respondent's employees that it did not seek to retain any advantage in collectivebargaining by virtue of Section 3 of the "Red Horse Book" governing individual griev-ances. . As previously noted, however, this provision was not the sole, or even the mostimportant, means by which the Association's subservience ro the respondent was assured,but was merely an indicium of that subservience. MAGNOLIA PETROLEUM-COMPANY195to the employees that they were complying with the wishes of theiremployer in joining the Association.The susceptibility of the em-ployees in this respect was further illuminated by their submission ofthe "Covenant"to Norrell and Hensley prior to its adoption at the gen-eral meeting,and the numerous invitations to the respondent's officialsto attend their meetings.It is apparent from this conduct that thoseforming the Association took for granted the respondent's interest in itand that the wishes of the respondent played an important part in thepreparation of the"Covenant"for the Association..Since the Association,in the course of its formation,evolved directlyfrom the Plan and bore the impress of the respondent's sponsorshipand approval,it is unimportant that the formal provisions of the"Covenant"no longer insure the direct employer control that was pres-ent under the Plan.As previously noted, the respondent, after thevalidity of.the Act had been sustained,felt compelled to eliminate theoutward indicia of its financial support and control in favor of moresubtle means of interference with the rights of its employees.Thecompulsion placed upon the employees by a company-fostered planthat is apparently free of direct employer control has been recognizedby the Supreme Court of the United States inNational Labor Rela-tions Board v. Pacific Greyhound Lines, Inc.,13where the court statedby Justice Stone :***continued recognition of the Drivers'Associationwould provide respondent"with a device by which its powermay now be made effective unobtrusively, almost without fur-ther action on its part.Even though he would not have freelychosen" the Association"as an initial proposition,the employee,once having chosen, may by force of a timorous habit, be heldfirm to his choice.The employee must be released from thesecompulsions."The. respondent and intervenor assert that the Board,in view ofits decision inMatter of Wisconsin Telephone CompanyandTele-phone Operators Union, Local 175-A, International Brotherhood ofElectricalWorkers '14should dismiss the complaint in the present case.In theWisconsin Telephonecase the Independent,the organizationin question,had a constitution and bylaws in many respects similarto a predecessor employee representation plan which had been clearlydominated by the respondent.The moving spirits and the officersof the Independent had been officers under the Plan and had usedthe Plan mailing list to distribute proxies and application cards.However, during a period of intense organizational activity and11303 U. S. 272.14 12 N.L. R. B. 375. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to an Independent mass meeting held free of the respondent'sparticipation, the respondent affirmatively proclaimed. its neutralityin union matters by posting notices in all of its exchange offices to theeffect that it was not "sponsoring the activities of any person attempt-ing to secure membership in any labor organization."Further, atthe oral argument before the Board, counsel for the charging unionstated that he made no contention that the respondent had engaged inunfair labor practices in connection with the formation of the Inde-pendent.Under all of the circumstances, we held that the Independ-ent had not been formed or administered in violation of the Act.In the present case the respondent admittedly never completelyabandoned the Plan but merely allowed it to become "dormant."Moreover, on withdrawing from the Plan the respondent, in violationof the neutrality required of it under the Act, encouraged the Planrepresentatives to transform the Plan into another "inside" organi-zation and clearly indicated its desire that the employees continue tobe represented by such an organization.Having set in motion aseries of events culminating in the formation of the Association, therespondent, unlike the respondent inWisconsin Telephone,partici-pated in the meetings of both the executive committee and the generalrepresentatives of the Association.Thus the employees could havebeen in no doubt as to the respondent's interest in that organizationand of its desire that they choose the Association as their collectivebargaining agency. In this connection it may be noted that the Su-preme Court of the United States has taken cognizance of therestrictive effect of a formerly company-dominated union upon thefree exercise by employees of their rights under the Act inNationalLabor Relations Board v. Newport News Shipbuilding ci Dry DockCompany 15where the court stated by Justice Roberts :While the men are free to adopt any form of organizationand representation whether purely local or connected with anational body, their purpose so to do may be obstructed by theexistence and recognition by the management of an old plan ororganization the original structure or operation of which wasnot in,accordance with the provisions of the law. * * *As pointed out inNational Labor' Relations Board v. Pennsyl-vania Greyhound Lines,303U. S. 261, disestablishment of abargaining unit previously dominated by the employer may bethe only effective way of wiping the slate clean and affordingthe employes an opportunity to start afresh in organizing forthe adjustment of their relations with the employer." 808 U. S. 241. MAGNOLIA PETROLEUM COMPANY197The respondent and intervenor contend that the Trial Examinerdid not give proper consideration to the Association's collective bar-gaining achievements in his Intermediate Report.Although theabsence of collective bargaining may in some cases be a factor indetermining that an organization is subject to employer domination,the fact that the employer grants concessions to the organizationdoes not necessarily indicate the organization's freedom from suchdomination.Without the grant of such concessions as ostensiblywould place the Association on an equal plane of bargaining effective-ness with an outside union, the respondent's employees might beconsiderably more reluctant to continue to accept the Association as.a ready-made bargaining agent.'6 In fact, even better conditionsthan unions strive for are sometimes given to dominated organiza-tions in order to maintain the domination. In view of all theevidence we do not regard the Association's alleged record of suc-cessful collective bargaining as materially affecting the subservientrelation of the Association to the respondent.In view of the respondent's advice that the employees form a neworganization and the subsequent participation of its industrial rela-tions officials in the meetings of this new organization, it was inev-itable that the employees should consider the Association as the Plan:newly wrapped in the "Covenant." From the foregoing facts andcircumstances it is apparent that the Association's growth wasdirectly attributable to the respondent's illegal acts, that its influencecontinued in the Association and that the employees at no timewere fully free to consider and determine for themselves the type ofagency that would best secure to them the benefits of collective bar-gaining guaranteed by the Act.We find that the respondent has dominated and interfered withthe formation and administration of the Association and has con-tributed support to it and has thereby interfered with, restrained,and coerced its employees in the exercise of the'rights guaranteed in.Section 7 of the Act.D. The alleged discriminatory discharge and trunk f crsThe complaint alleged that during July 1937, the respondent dis-charged James A. Mullennax and subjected other of its employees.in its Stonewall district to discriminatory transfers because they-joined or assisted the Union, thereby discriminating in regard to.their hire and tenure of employment.The Trial Examiner concluded16The device of according contractual benefits to a company-dominated labor organiza-tion in order to bead off a competing organization was noted by the court inNational'Lubor Relation.n Board.v.Potash and Chemical Corporation,98V.(2d)488.494-(C. C. A. 9).28;0:20-4.1-col. 19--14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDin his Intermediate Report that the respondent had not discriminatedagainst these employees and recommended that the allegations of thecomplaint relating to them be dismissed.The Union filed no excep-tions to these recommendations of the Trial Examiner.We havereviewed the evidence in the record and agree with the Trial Exam-iner's conclusion.We will accordingly dismiss the complaint in sofar as it alleges that the respondent discriminated against. James A.Mullennax and against employees in the Stonewall district.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have it close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging therein.We shall al go order the respondent to take certainaffirmative action which we deem necessary to effectuate the policiesof the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Association in the StateofOklahoma and has contributed support thereto.Under thesecircumstances the Association cannot and does not offer to the em-ployees the free representation for collective bargaining guaranteedby the Act.Ordinarily we would order the respondent to withdrawrecognition from the Association and to disestablish the Associationas the collective bargaining representative for any of its employees.It appears, however, that in March 1938 the Board participatedin an agreement between the respondent, the Association, and theUnion under the terms of which the Board conducted consent elec-tions in the respondent's Cushing and Graham districts in Oklahoma.The agreement provided that the party receiving a majority of theballots cast in each of the respective districts would be recognizedby the respondent as the exclusive bargaining representative in thatdistrict.The Association won the election in the Cushing districtand the Union won in the Graham district.The respondent urges that the Board, by virtue of its participationin the consent elections is estopped from proceeding on any chargethat the Association has been formed or administered in violationof the Act. In support of its contention, the respondentrelies upon MAGNOLIA PETROLEUM COMPANY199the cases ofMatter of Godchaux Sugars, Inc.andSugar Mill Work-ersUnions'andMatter of Hope Webbing CompanyandTextileWorkers Organizing Committee of the C. I. 0.18In those cases therewere consent elections, covering the respective plants of the respond-ents.In both cases the elections covered substantially all of theemployees in the respective plants involved in the proceedings.Weheld that, while no estoppel was involved, in the interests of effectiveadministration of the Act, and in order to retain the respect andconfidence of the participants, we should give effect to such electionagreements participated in by agents of the Board.Accordinglywe refrained from considering events prior to the date of the respec-tive election agreements, in determining whether the respective re-spondent's relations with the alleged company-dominated unions hjtdbeen improper.In the present case, the election agreement related to only 2 of therespondent's 36 business districts; namely, the Cushing and Grahamdistricts.It is apparent that the parties could not have contemplatedthat an election agreement relating to only 2 districts would in anyway indicate the lack of interference with, or domination of the Asso-ciation in the remaining 34 districts. In any event, we believe thatthe discretionary limitation that we have placed upon the exerciseof our authority, should not go beyond the terms of the agreementbut should be coextensive therewith. In so far as it relates to thetwo districts in Oklahoma, we will give effect to the election agree-ment.We will, therefore, order the respondent to withdraw recog-nition from the Association in all of.the Oklahoma districts with theexception of the Graham and Cushing districts and we shall furtherorder the respondent to disestablish the Association as the collectivebargaining representative for any of its employees in all of itsOklahoma districts with the exception of the two afore-mentioneddistricts.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.OilWorkers International Union, Locals Nos. 280 and 378, andMagnoliaProduction and Shop Department Employees' Associationare labor organizations, within the meaning of Section 2 (5) of theAct.2.By dominating and interfering with the formation and ad-ministration ofMagnolia Production and Shop Department Em-ployees' Association and by contributing support to said organiza-17 12 N.L. R. B. 565.1814 N. L. R. B. 55. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, the respondent has engaged in and is engaging in unfair laborpractices, within themeaning ofSection 8 (2) of the Act.3.By interfering with, restraining, and coercing its employeesin the exerciseof the rights guaranteed in Section 7 of the Act, therespondent has engagedin and is engaging in unfairlabor practices,within the meaning ofSection 8(1) of the Act.4.The aforesaidlaborpractices are unfair labor practicesaffectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.5.By discharging James A.Mullennaxand transferringemployeesin its Stonewalldistrict the respondent has not engagedin unfairlabor practices within the meaning ofSection 8(3) of the Act.aORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent,Magnolia Petroleum Company,its officers,agents,successors,and assigns shall:1.Cease and desist from :(a,)In any manner dominating or interfering with the administra-tion of Magnolia Production and Shop DepartmentEmployees'Association or with the formation or administration of any otherlabor organization of its employees and contributing support toMagnolia Production and Shop Department Employees' Associationor to any other labor organization of its employees;(h) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdrawallrecognition fromMagnolia Production andShop Department Employees'Association as representative of anyof its employees in the State of Oklahoma, except in the Grahamand Cushing districts,for the purpose of dealing with the respondent concerning grievances, labor disputes,rates of pay,hours ofemployment, or other conditions of employment,and completelydisestablishMagnolia Production and Shop Department Employees'Association as such representative in the State of Oklahoma,exceptin the Graham and Cushing districts; MAGNOLIA PETROLEUM COMPANY201(b)Post notices immediately in conspicuous places in its plants inthe State of Oklahoma, except in the Graham and Cushing districts,and maintain such notices for a period of at least sixty (60) consecu-tive days, stating that the respondent will cease and desist in the man-ner aforesaid and that the respondent withdraws all recognition fromMagnolia Production and Shop Department Employees' Association,as the representative of any of its employees in the State of Oklahoma,except in the Graham and Cushing districts, for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions ofemployment and that Magnolia Production and Shop DepartmentEmployees' Association is disestablished as such representative inthe State of Oklahoma, except in the Graham and Cushing districts;(c)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order whatsteps the respondent has taken to comply therewith.IT Is FURTHERORDEREDthat the complaint be dismissed in so faras it alleges that the respondent has discriminated in regard to thehire and tenure of employment of James A. Mullennax, and in sofar as it alleges that the respondent discriminated in transferringits employees in the Stonewall district.